[Cite as Benchic v. Skaggs, 2022-Ohio-913.]

                            IN THE COURT OF APPEALS OF OHIO
                               FOURTH APPELLATE DISTRICT
                                    SCIOTO COUNTY


CHRISTOPHER R. BENCHIC,                            :

        Plaintiff-Appellant,                       :   Case No.   21CA3942

        v.                                         :

SARAH M. SKAGGS,                                   :
                                                       DECISION AND JUDGMENT ENTRY
        Defendant-Appellee.                        :

________________________________________________________________

                                              APPEARANCES:

David B. Beck, Portsmouth, Ohio, for appellant.1
________________________________________________________________
CIVIL CASE FROM COMMON PLEAS COURT
DATE JOURNALIZED:3-16-22
ABELE, J.

        {¶1}    This is an appeal from a Scioto County Common Pleas

Court judgment that denied a motion to modify a prior allocation

of parental rights and responsibilities.                      Appellant assigns the

following errors for review:

                FIRST ASSIGNMENT OF ERROR:

                “THE TRIAL COURT ERRED AND ABUSED ITS
                DISCRETION BY APPLYING THE DOCTRINE OF RES
                JUDICATA AND RESTRICTING APPELLANT’S
                OPPORTUNITY TO INTRODUCE PROBATIVE
                EVIDENCE.”




        1   Appellee did not enter an appearance in this appeal.
                                                                     2
SCIOTO, 21CA3942

            SECOND ASSIGNMENT OF ERROR:

            “THE TRIAL COURT ERRED AND ABUSED ITS
            DISCRETION BY APPLYING O.R.C.
            3109.04(E)(1)(a) TO RESTRICT APPELLANT FROM
            PRESENTING EVIDENCE PRIOR TO MARCH 21,
            2019.”

    {¶2}    The unmarried parties are the biological parents of

twin boys born in 2013.    Approximately six months after the

children’s birth, the parties terminated their relationship.

Appellant subsequently filed a complaint to establish a father-

child relationship with the twins and request that the court

either (1) designate him the children’s residential parent and

legal custodian, or (2) establish a shared parenting plan.

    {¶3}    Later, the parties agreed to designate appellee the

residential parent and legal custodian and award appellant

parenting time.    On February 23, 2015, the trial court entered a

judgment entry that reflected the parties’ agreement.

    {¶4}    On January 15, 2016, appellant filed a motion to

modify his parenting time.    The parties later entered into an

agreement regarding appellant’s motion and, on June 21, 2016,

the court modified appellant’s parenting time in accordance with

the parties’ agreement.

     {¶5}   On November 20, 2018, appellee filed an emergency

motion that asked the trial court to suspend the children’s

parenting time with appellant.    Appellee alleged that the
                                                                    3
SCIOTO, 21CA3942

children’s uncle sexually abused the children while in

appellant’s care.

    {¶6}    The trial court granted appellee’s motion and stated

“that temporary custody” of the children “shall vest with”

appellee until further order of the court.    The court also

suspended appellant’s parenting time.

    {¶7}    On January 9, 2019, the trial court found that,

concerning appellee’s November 20, 2018 motion, the parties

agreed to resume operating under the court’s June 21, 2016

parenting time order.    On March 21, 2019, the trial court

entered an order that modified its January 9, 2019 order to add

a provision that the children not have any unsupervised contact

with their uncle, Matthew Benchic.

    {¶8}    A few weeks later, appellant filed a motion to modify

the prior allocation of parental rights and responsibilities and

asserted that a change in circumstances had occurred since the

court’s prior decree that designated appellee the children’s

residential parent and legal custodian.    Appellant thus

requested the court to designate him the children’s residential

parent and legal custodian.

     {¶9}   On December 15, 2020, appellant filed an ex parte

motion for emergency custody and alleged that appellee “has been

involved in a toxic relationship with her girlfriend” and that
                                                                   4
SCIOTO, 21CA3942

the girlfriend recently contacted appellant.   The girlfriend

alleged that (1) the children had been “exposed to fighting,

violence, drugs and mental illness,” (2) appellee is “an unfit,

mentally ill, drug abuser,” and (3) appellee beat one of the

children with a wooden spoon and slapped the child in the face.

Appellant further claimed that his current wife, Megan, noted

during the last visitation exchange that appellee’s eyes were

“completely glassed over” and appellee “was unsteady on her

feet.”   Megan additionally noticed that appellee “stumble[d]”

when appellee approached the children to give them a hug, and

appellee “was unable to communicate with [Megan] because her

speech was so unclear.”   The guardian ad litem joined in

appellant’s motion for ex parte emergency custody.   The trial

court subsequently granted appellant’s motion and awarded him

temporary emergency custody of the children.

    {¶10} On January 6, 2021, the court held a hearing regarding

appellant’s motion for ex parte emergency custody.   At the

hearing, Caitlynn Roberts testified that she and appellee had

been in a relationship for approximately one year that ended in

October 2020.   Roberts explained that in December 2020, after

the relationship ended, Roberts sent messages to appellant and

Megan that claimed, inter alia, that (1) appellee gave Roberts a

black eye, (2) appellee smoked marijuana in front of the
                                                                      5
SCIOTO, 21CA3942

children, (3) appellee is “lazy” and sleeps “all day,” (4)

appellee exposed the children to fighting, screaming, and

violence, (5) appellee “is unfit and mentally ill,” and (6)

appellee takes twenty-plus pills each day.    Roberts admitted,

however, that she fabricated all of the allegations.    Roberts

stated that she was upset at the time and “just kinda wanted to

start drama.”

    {¶11} After the hearing, the trial court held another

hearing to consider appellant’s motion to modify the prior

allocation of parental rights and responsibilities.     The

guardian ad litem, Christine Scott, testified and recommended

that the court designate appellant the children’s residential

parent.   Scott related that one of the twins, Greyson, is

educationally delayed by about two and one-half years.     Scott

suggested that appellee did not intervene in Greyson’s education

sooner and did not act quickly enough to ensure that Greyson had

an IEP in place.     Scott also indicated that appellee believed

that Matthew abused the boys and that appellee initially sought

counseling.     Scott noted that, even though appellee continued to

believe that Matthew had abused the children, appellee did not

continue counseling for the children.

    {¶12} Appellant’s counsel attempted to question Scott

regarding the abuse allegations, but appellee’s counsel objected
                                                                       6
SCIOTO, 21CA3942

and stated that he “believe[s] this is all res judicata.”     The

court agreed and stated, “Yeah[,] so why are you going there?”

Appellant’s counsel stated that he believed that the court needs

to “know that [appellee] believes this still occurred” and that

if she believes that it occurred, then “why wasn’t it being

addressed.”   Counsel advised the court that he would try to

approach the issue in a different manner, and the court said it

would “hold onto” appellee’s objection.

    {¶13} Scott continued her testimony and stated that, if

appellee “truly felt as if her kids had been abused, she was not

addressing that issue.”   Scott explained that appellee told

Scott that the children “were still suffering effects from it,

but she had them in no type of mental health counseling.”      Scott

also testified that if any individual continued to require their

children to deal with an unfounded and untrue allegation of

sexual abuse, it would not be healthy or beneficial for the

children.

    {¶14} During appellant’s testimony, appellant’s counsel

attempted to ask appellant whether he thought that it is in the

children’s best interests for appellee to continue to believe

that Matthew molested the children.   The trial court, however,

did not allow counsel to continue with the questioning and

sustained appellee’s objection.
                                                                    7
SCIOTO, 21CA3942



    {¶15} After the hearing, appellant filed a post-hearing

brief regarding the change in circumstances and alleged that

Greyson’s educational deficiencies and appellee’s “complete

fabrication of sexual molestation allegations” against Matthew

constitute changed circumstances.   Appellant asserted that the

accusations “have had a significant impact on the children, the

relationship between [the parties], the lack of trust between

the parties, and [appellee]’s act of continuing counseling at

Hope’s Place. [sic]”

    {¶16} On February 18, 2021, the trial court overruled

appellant’s motion to modify.   The court (1) found that the date

of the last decree was March 21, 2019, when the court entered an

order regarding appellee’s November 2018 emergency motion that

asked the court to suspend appellant’s visitation and (2) did

not agree with appellant that a change in circumstances had

occurred since the date of the court’s last decree.   The court

recognized appellant’s argument that appellee’s continued belief

that Matthew sexually molested the children and her decision to

enroll the children in counseling constitutes a change in

circumstances, but determined that neither of these

circumstances was a change of substance so as to warrant

modifying the residential parent.   Moreover, the court found
                                                                    8
SCIOTO, 21CA3942

that appellant “seems to harbor an intense grudge or anger

towards” appellee with respect to the allegations against

Matthew and that appellant appeared to be using his motion to

modify the prior allocation of parental rights and

responsibilities “to prove his brother not guilty of allegations

that were made prior to the last Judgment Entry entered in this

case on March 21, 2019.”   The court noted that appellant did not

litigate the issue and, instead, entered into an agreement with

appellee.    Ultimately, the court concluded that even if

appellee’s continued belief in the allegations is unjustifiable,

her continued belief does not constitute “an event, occurrence,

or situation that has had a material and adverse effect upon the

children.”

    {¶17} The court thus denied appellant’s motion to modify the

prior allocation of parental rights and responsibilities.    This

appeal followed.

                                 A

    {¶18} Initially, we note that appellee did not file an

appellate brief or otherwise appear in this appeal.    When an

appellee fails to file an appellate brief, App.R. 18(C)

authorizes us to accept an appellant’s statement of facts and

issues as correct, then reverse a trial court’s judgment as long

as the appellant’s brief “reasonably appears to sustain such
                                                                   9
SCIOTO, 21CA3942

action.”   In other words, an appellate court may reverse a

judgment based solely on consideration of an appellant’s brief.

E.g., State ex rel. Davidson v. Beathard, ___ Ohio St.3d ___,

2021-Ohio-3125, ___ N.E.3d ___, ¶ 10; Harper v. Neal, 4th Dist.

Hocking No. 15CA25, 2016-Ohio-7179, ¶ 14.

    {¶19} In the case sub judice, after our review and as we

explain below, we believe that appellant’s brief reasonably

appears to sustain a reversal of the trial court’s judgment.

                                B

     {¶20} For ease of discussion, we combine our review of

appellant’s two assignments of error.   In his assignments of

error, appellant argues, in essence, that the trial court

improperly prohibited him from introducing evidence to establish

that appellee knowingly fabricated the sexual abuse allegations

or recklessly believed them to be true, and that her conduct had

an adverse effect on the children.

     {¶21} In his first assignment of error, appellant contends

that the trial court incorrectly applied the doctrine of res

judicata to prevent him from introducing evidence regarding the

allegations.   In his second assignment of error, appellant

asserts that the trial court incorrectly construed R.C.

3109.04(E)(1)(a) so as to prohibit him from presenting evidence

that predated the court’s March 21, 2019 order concerning
                                                                   10
SCIOTO, 21CA3942

appellee’s emergency motion that asked the court to suspend

appellant’s parenting time with the children.    Appellant alleges

that the March 21, 2019 order is not a prior order allocating

parental rights and responsibilities.    He thus contends that

R.C. 3109.04(E)(1)(a) does not limit his ability to present

evidence regarding a change in circumstances to the time period

between the court’s March 21, 2019 order and the filing of his

motion.

                                  C

       {¶22} Appellate courts generally review trial court

decisions regarding the modification of a prior allocation of

parental rights and responsibilities with the utmost deference.

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159

(1997); Miller v. Miller, 37 Ohio St.3d 71, 74, 523 N.E.2d 846

(1988). Consequently, absent an abuse of discretion, we will

generally not disturb a trial court’s decision to modify

parental rights and responsibilities.    Davis, 77 Ohio St.3d at

418.    “‘Abuse of discretion’ has been defined as an attitude

that is unreasonable, arbitrary or unconscionable.”    AAAA Ents.,

Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio

St.3d 157, 161, 553 N.E.2d 597 (1990), citing Huffman v. Hair

Surgeon, Inc., 19 Ohio St.3d 83, 87, 482 N.E.2d 1248 (1985).

“It is to be expected that most instances of abuse of discretion
                                                                   11
SCIOTO, 21CA3942

will result in decisions that are simply unreasonable, rather

than decisions that are unconscionable or arbitrary.”   Id.   “A

decision is unreasonable if there is no sound reasoning process

that would support that decision.   It is not enough that the

reviewing court, were it deciding the issue de novo, would not

have found that reasoning process to be persuasive, perhaps in

view of countervailing reasoning processes that would support a

contrary result.”   Id.

    {¶23} In Davis, the court more specifically defined the

standard of review that applies in custody proceedings as

follows:

          “‘Where an award of custody is supported by a
     substantial amount of credible and competent evidence,
     such an award will not be reversed as being against
     the weight of the evidence by a reviewing court.
     (Trickey v. Trickey [1952], 158 Ohio St. 9, 47 O.O.
     481, 106 N.E.2d 772, approved and followed.)’
     [Bechtol v. Bechtol (1990), 49 Ohio St.3d 21, 550
     N.E.2d 178, syllabus].
          The reason for this standard of review is that
     the trial judge has the best opportunity to view the
     demeanor, attitude, and credibility of each witness,
     something that does not translate well on the written
     page. As we stated in Seasons Coal Co. v. Cleveland
     (1984), 10 Ohio St.3d 77, 80–81, 10 OBR 408, 410–412,
     461 N.E.2d 1273, 1276–1277:
          ‘The underlying rationale of giving deference to
     the findings of the trial court rests with the
     knowledge that the trial judge is best able to view
     the witnesses and observe their demeanor, gestures and
     voice inflections, and use these observations in
     weighing the credibility of the proffered testimony.
     * * *
          * * * *
                                                                   12
SCIOTO, 21CA3942

         * * * A reviewing court should not reverse a
    decision simply because it holds a different opinion
    concerning the credibility of the witnesses and
    evidence submitted before the trial court. A finding
    of an error in law is a legitimate ground for
    reversal, but a difference of opinion on credibility
    of witnesses and evidence is not. The determination
    of credibility of testimony and evidence must not be
    encroached upon by a reviewing tribunal, especially to
    the extent where the appellate court relies on
    unchallenged, excluded evidence in order to justify
    its reversal.’”

Id. at 418–419.

    {¶24} Additionally, deferring to the trial court on matters

of credibility is “crucial in a child custody case, where there

may be much evident in the parties’ demeanor and attitude that

does not translate to the record well.”   Id. at 419.

Furthermore, we recognize that “custody issues are some of the

most difficult and agonizing decisions a trial judge must make.

Therefore, a trial judge must have wide latitude in considering

all the evidence.” Id. at 418.   As the Ohio Supreme Court long-

ago explained:

          In proceedings involving the custody and welfare
     of children the power of the trial court to exercise
     discretion is peculiarly important. The knowledge
     obtained through contact with and observation of the
     parties and through independent investigation can not
     be conveyed to a reviewing court by printed record.

Trickey, 158 Ohio St. at 13.

     {¶25} Thus, this standard of review does not permit us to

reverse the trial court’s decision if we simply disagree with
                                                                   13
SCIOTO, 21CA3942

the decision.   We may, however, reverse a trial court’s custody

decision if the court made an error of law, if its decision is

unreasonable, arbitrary, or unconscionable, or if substantial

competent and credible evidence fails to support it.   Davis, 77

Ohio St.3d at 418–419, 421 (explaining “abuse of discretion

standard” and stating that courts will not reverse custody

decisions as against the manifest weight of the evidence if

substantial competent and credible evidence supports it, courts

must defer to fact-finder, courts may reverse upon error of law,

and trial court has broad discretion in custody matters).

    {¶26} In the case at bar, appellant’s first assignment of

error asserts that the trial court erred as a matter of law by

inappropriately applying the doctrine of res judicata.    In his

second assignment of error, appellant argues that the trial

court erred as a matter of law by misconstruing R.C.

3109.04(E)(1)(a).   We first consider appellant’s argument that

the trial court misconstrued R.C. 3109.04(E)(1)(a).

                                D

    {¶27} R.C. 3109.04(E)(1)(a) sets forth the applicable

standard when a court considers a motion to modify a prior

decree allocating parental rights and responsibilities.     The

statute prevents a trial court from modifying a prior decree
                                                                  14
SCIOTO, 21CA3942

    unless it finds, based on facts that have arisen since
    the prior decree or that were unknown to the court at
    the time of the prior decree, that a change has
    occurred in the circumstances of the child, the
    child’s residential parent, or either of the parents
    subject to a shared parenting decree, and that the
    modification is necessary to serve the best interest
    of the child.

Moreover, the statute requires trial courts to

    retain the residential parent designated by the prior
    decree or the prior shared parenting decree, unless a
    modification is in the best interest of the child and
    one of the following applies:
         (i) The residential parent agrees to a change in
    the residential parent or both parents under a shared
    parenting decree agree to a change in the designation
    of residential parent.
         (ii) The child, with the consent of the
    residential parent or of both parents under a shared
    parenting decree, has been integrated into the family
    of the person seeking to become the residential
    parent.
         (iii) The harm likely to be caused by a change of
    environment is outweighed by the advantages of the
    change of environment to the child.

    {¶28} The statute thus creates a strong presumption in favor

of retaining the residential parent and precludes a trial court

from modifying a prior parental rights and responsibilities

decree unless the court finds all of the following: (1) a change

occurred in the circumstances of the child, the child’s

residential parent, or a parent subject to a shared-parenting

decree, (2) the change in circumstances is based upon facts that

arose since the court entered the prior decree or that were

unknown to the court at the time of the prior decree; (3) the
                                                                       15
SCIOTO, 21CA3942

child’s best interest necessitates modifying the prior custody

decree; and (4) one of the circumstances specified in R.C.

3109.04(E)(1)(a)(i)-(iii) applies.    In re Brayden James, 113

Ohio St.3d 420, 2007-Ohio-2335, 866 N.E.2d 467, ¶ 14; accord

Sites v. Sites, 4th Dist. Lawrence No. 09CA19, 2010-Ohio-2748,

2010 WL 2391647, ¶ 17.    Thus, the threshold question in a

parental rights and responsibilities modification case is

whether a change in circumstances has occurred since the prior

decree allocating parental rights and responsibilities.

     {¶29} A decree allocating parental rights and

responsibilities is one that determines which “party or parties

* * * have the right to the ultimate legal and physical control

of a child.”   Fisher v. Hasenjager, 116 Ohio St.3d 53, 2007-

Ohio-5589, 876 N.E.2d 546, ¶ 22.     In Fisher, the court explained

that when the legislature amended R.C. 3109.04, it “changed the

terms ‘custody and control’ to ‘parental rights and

responsibilities.’” Id.   The court stated that “‘“[c]ustody”

resides in the party or parties who have the right to ultimate

legal and physical control of a child.’”    Id., quoting Braatz v.

Braatz, 85 Ohio St.3d 40, 44, 706 N.E.2d 1218 (1999), quoting In

re Gibson, 61 Ohio St.3d 168, 171, 573 N.E.2d 1074 (1991).       The

court thus concluded that “parental rights and responsibilities”

essentially means “custody and control.”    Fisher v. Hasenjager,
                                                                    16
SCIOTO, 21CA3942

116 Ohio St.3d 53, 2007-Ohio-5589, 876 N.E.2d 546, ¶ 22.

    {¶30} In the case sub judice, we agree with appellant that

the trial court should not have determined that appellant could

not present evidence that predated the court’s March 2019 entry

in order to establish that a change in circumstances had

occurred.    In our view, the court’s March 2019 entry is not a

“prior decree allocating parental rights and responsibilities

for the care of children” within the meaning of R.C.

3109.04(E)(1)(a).    The March 2019 entry did not allocate

custody.    Rather, the March 2019 entry added a provision to the

court’s January 2019 order to restore appellant’s parenting time

with the children.    The R.C. 3109.04(E)(1)(a) change in

circumstances requirement does not apply to motions to modify

parenting time.    Hartman v. Hartman, 8th Dist. Cuyahoga No.

107251, 2019-Ohio-1637, ¶ 16; Banfield v. Banfield, 12th Dist.

Clermont No. CA2010-09-066, 2011-Ohio-3638, ¶ 39.    Instead, R.C.

3109.051 governs motions to modify parenting time and does not

require the court to find a change in circumstances before the

court may modify a party’s parenting time.   Hartman; Banfield.

    {¶31} In the present case, the trial court’s February 23,

2015 order designated appellee the children’s residential parent

and legal custodian.    Appellee’s status as the residential

parent remained unchanged through the date appellant filed his
                                                                  17
SCIOTO, 21CA3942

motion to modify the prior allocation of parental rights and

responsibilities.   Thus, the date of the prior decree allocating

parental rights and responsibilities, i.e., custody, is February

23, 2015.   The trial court, therefore, should permit appellant

to present evidence that predates the court’s March 2019 entry.

    {¶32} Accordingly, based upon the foregoing reasons, we

sustain appellant’s second assignment of error.

                                 E

    {¶33} Appellant also contends that the trial court

incorrectly determined that the doctrine of res judicata

prevented appellant from introducing evidence regarding the

sexual abuse allegations.

     {¶34} In Ohio, “[t]he doctrine of res judicata encompasses

the two related concepts of claim preclusion, also known as res

judicata or estoppel by judgment, and issue preclusion, also

known as collateral estoppel.”   O’Nesti v. DeBartolo Realty

Corp., 113 Ohio St.3d 59, 2007-Ohio-1102, 862 N.E.2d 803, ¶ 6;

accord Baker by Thomas v. Gen. Motors Corp., 522 U.S. 222, 232–

34, 118 S.Ct. 657, 663–64, 139 L.Ed.2d 580 (1998), fn.5

(citations omitted) (explaining that the term, “res judicata,”

traditionally describes both “claim preclusion (a valid final

adjudication of a claim precludes a second action on that claim

or any part of it); and (2) issue preclusion, long called
                                                                  18
SCIOTO, 21CA3942

‘collateral estoppel’ (an issue of fact or law, actually

litigated and resolved by a valid final judgment, binds the

parties in a subsequent action, whether on the same or a

different claim”).

         With regard to claim preclusion, a final judgment
    or decree rendered on the merits by a court of
    competent jurisdiction is a complete bar to any
    subsequent action on the same claim between the same
    parties or those in privity with them. [Grava v.
    Parkman Twp., 73 Ohio St.3d 379, 381, 653 N.E.2d 226
    (1995)], citing Norwood v. McDonald, 142 Ohio St. 299,
    52 N.E.2d 67 (1943), paragraph one of the syllabus,
    and Whitehead [v. Gen. Tel. Co., 20 Ohio St.2d 108,
    254 N.E.2d 10 (1969)], paragraph one of the syllabus.
    Moreover, an existing final judgment or decree between
    the parties is conclusive as to all claims that were
    or might have been litigated in a first lawsuit. Id.
    at 382, 653 N.E.2d 226, citing Natl. Amusements, Inc.
    v. Springdale, 53 Ohio St.3d 60, 62, 558 N.E.2d 1178
    (1990). “‘The doctrine of res judicata requires a
    plaintiff to present every ground for relief in the
    first action, or be forever barred from asserting
    it.’” Id. at 382, 653 N.E.2d 226, quoting Natl.
    Amusements at 62, 558 N.E.2d 1178.

Brooks v. Kelly, 144 Ohio St.3d 322, 2015-Ohio-2805, 43 N.E.3d

385, ¶ 7.

    {¶35} Issue preclusion, or collateral estoppel, “‘precludes

the relitigation, in a second action, of an issue that has been

actually and necessarily litigated and determined in a prior

action.’”   Warrensville Hts. City School Dist. Bd. of Edn. v.

Cuyahoga Cty. Bd. of Revision, 152 Ohio St.3d 277, 2017-Ohio-

8845, 95 N.E.3d 359, ¶ 9, quoting Whitehead v. Gen. Tel. Co., 20
                                                                 19
SCIOTO, 21CA3942

Ohio St.2d 108, 112, 254 N.E.2d 10 (1969); accord Lowe’s Home

Centers, Inc. v. Washington Cty. Bd. of Revision, 154 Ohio St.3d

463, 2018-Ohio-1974, 116 N.E.3d 79, ¶ 33; Ft. Frye Teachers

Assn., OEA/NEA v. State Emp. Relations Bd., 81 Ohio St.3d 392,

395, 692 N.E.2d 140 (1998).

         While the merger and bar aspects of res judicata
    have the effect of precluding the relitigation of the
    same cause of action, the collateral estoppel aspect
    precludes the relitigation, in a second action, of an
    issue that has been actually and necessarily litigated
    and determined in a prior action that was based on a
    different cause of action. “In short, under the rule
    of collateral estoppel, even where the cause of action
    is different in a subsequent suit, a judgment in a
    prior suit may nevertheless affect the outcome of the
    second suit.”

Fort Frye, 81 Ohio St.3d at 395 (citation omitted), quoting

Whitehead, 20 Ohio St.2d at 112.

    {¶36} We further note, however, that the doctrine of res

judicata does not limit trial courts from modifying the

allocation of parental rights and responsibilities and parenting

time.   Kelm v. Kelm, 92 Ohio St.3d 223, 227, 749 N.E.2d 299

(2001).   Indeed, “as a practical matter, a custody and

visitation order is never absolutely final.”   Id.   Thus,

applying the doctrine of res judicata to orders relating to

parental rights and responsibilities and to parenting time is

“impractical.”   Id.   Instead, “[t]he trial court has a

continuing responsibility under R.C. 3109.04(B)(1) and (E)(1)(a)
                                                                    20
SCIOTO, 21CA3942

to protect the best interests of the children.”    Id.

Accordingly, “in the area of custody and visitation, we

sacrifice finality and some of our limited judicial resources in

order to secure a higher value—the best interests of children.”

Id.

      {¶37} In the case sub judice, we do not believe that the

doctrine of res judicata prevents appellant from introducing

evidence regarding the sexual abuse allegations.    First, as the

Ohio Supreme Court stated in Kelm, a trial court has a duty to

protect the children’s best interests.   Thus, a trial court

generally should not apply the doctrine of res judicata to limit

evidence that impacts a child’s best interests.

      {¶38} Additionally, R.C. 3109.04(E)(1)(a) defines the time

period that a trial court may consider when reviewing a motion

to modify a prior allocation of parental rights and

responsibilities.   Under the statute, a court may consider

events that have occurred since the date of the court’s last

decree allocating parental rights and responsibilities.    As we

previously stated, in the case at bar that date is February 23,

2015.

      {¶39} We also find some merit to appellant’s assertion that

the doctrine of collateral estoppel does not prevent him from

introducing evidence regarding the sexual abuse allegations.
                                                                    21
SCIOTO, 21CA3942

Here, the parties did not actually litigate the issue.    The

parties did not present evidence regarding sexual abuse

allegations, and the court did not hold a hearing to consider

the allegations. Instead, the parties quickly agreed to resolve

appellee’s motion to suspend appellant’s parenting time with the

children.   The court’s order that incorporated the parties’

agreement does not indicate that the parties agreed upon the

merits of the sexual abuse allegations raised in appellee’s

motion.   We thus conclude that appellant is not collaterally

estopped from presenting evidence regarding the allegations.

     {¶40} Accordingly, based upon the foregoing reasons, we

sustain appellant’s first assignment of error.

                                F

     {¶41} In conclusion, we (1) sustain appellant’s first and

second assignments of error; (2) reverse the trial court’s

judgment that denied appellant’s motion to modify the prior

allocation of parental rights and responsibilities and remand

for further proceedings consistent with this opinion.2    We also

leave undisturbed at this juncture the portion of the court’s


     2 We hasten to add that our decision should not be construed
as a comment on the merits of appellant’s motion to modify.
Instead, our decision means simply that the trial court must
afford appellant a hearing at which he may present evidence
regarding the allegations and any other relevant evidence to
show that a change in circumstances has occurred since the
                                                                  22
SCIOTO, 21CA3942

decision that restored appellee’s status as the children’s

residential parent and legal custodian and that granted

appellant parenting time as provided in the court’s previous

order.   During the pendency of the motion to modify, the trial

court may, in the exercise of its discretion, allocate parental

rights and responsibilities in the manner it deems to be in the

children’s best interest.

                                    JUDGMENT REVERSED AND CAUSE
                                    REMANDED FOR FURTHER
                                    PROCEEDINGS CONSISTENT WITH
                                    THIS OPINION.




court’s February 23, 2015 decree.
                                                                  23
SCIOTO, 21CA3942


                         JUDGMENT ENTRY

    It is ordered that the judgment be reversed and this cause

remanded for further proceedings consistent with this opinion.

Appellant shall recover of appellee the costs herein taxed.

    The Court finds there were reasonable grounds for this

appeal.

    It is ordered that a special mandate issue out of this

Court directing the Scioto County Common Pleas Court to carry

this judgment into execution.

    A certified copy of this entry shall constitute that

mandate pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Hess, J.: Concur in Judgment & Opinion


                                  For the Court




                                  BY:__________________________
                                     Peter B. Abele, Judge




                       NOTICE TO COUNSEL

     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.